Citation Nr: 1821589	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-06 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, as due to exposure to herbicide agents.

2.  Entitlement to service connection for thyroid nodules, as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1973 to August 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, these matters were remanded for additional development (by a Veterans Law Judge other than the undersigned); the case is now before the undersigned.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, and there is no evidence indicating that the Veteran's duties placed him on or near the perimeters of his military base in Thailand; there is no evidence of exposure to herbicide agents at any time during his service.

2.  The Veteran's diabetes mellitus was initially manifested many years after, and is not shown to be related to his service or to a disease, event, or injury therein.

3.  The Veteran's thyroid nodules were initially manifested many years after, and are not shown to be related to his service or to a disease, event, or injury therein.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for thyroid nodules is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Certain chronic diseases (to include diabetes mellitus) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for diabetes).  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  As the record does not show (and it is not alleged) that diabetes mellitus was manifested in service or during the Veteran's first postservice year, service connection for such disability on the basis that it became manifest in service, or on a presumptive basis is not warranted.

Lay evidence may be competent evidence to establish incurrence of a disability in service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

The Veteran asserts that he was exposed to herbicide agents while stationed in Thailand, and that such exposure caused him to develop diabetes mellitus and thyroid nodules.  Specifically, he reports that he was exposed to herbicide agents after being ordered out of the barracks due to an intruder on base; he was ordered to the perimeter of the base during that time.

Certain diseases, including type 2 diabetes mellitus, may be presumed to be service-connected if manifested in a veteran who was exposed to herbicide agents in service.  Veterans who served in Vietnam during the Vietnam era are presumed to have been exposed to herbicide agents in service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

VA has established procedures for verifying a veteran's allegation of exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C (M21-1); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicide agents on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand." Id.  Special consideration of herbicide agent exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with exposure to herbicides.  Id.  

The Veteran's military occupational specialty (MOS) was an aircraft armament specialist.  His service treatment records are silent for any complaint, finding, treatment, or diagnoses of diabetes mellitus or thyroid nodules.  On July 1978 service separation examination, his endocrine system was normal on clinical evaluation.  Urinalysis was negative for sugar or albumin.

A June 2011 VA treatment record noted that the Veteran has had diabetes since 1990; a VA problem list noted diabetes since 1995.  A March 2007 VA ultrasound noted a small nodule in the left lobe measuring three to four centimeters.

The Board's August 2016 remand directed the AOJ to attempt to verify the Veteran's reported exposure to herbicide agents while serving in Thailand.  The Board notes that the AOJ initiated the requested development but did not complete the development that was recommended by the Defense Personnel Records Information Retrieval System's response (mainly that the Air Force Historical Research Agency by contacted for the requested records).  Regardless, such additional development is unnecessary as the Board is willing to concede that the Veteran was ordered out of his barracks due to an intruder on base and was momentarily at the perimeter of the Udorn Royal Thai Air Force Base during this event.

The Veteran's theory of entitlement to the benefits sought is primarily one of presumptive service connection.  He alleges he was exposed to herbicide agents serving in Thailand, and is entitled to consideration of his claim under the presumptive provisions of 38 U.S.C. § 1116.  The Board acknowledges that he served in Thailand and, as stated above, that he was momentarily at the perimeter of the Udorn Royal Thai Air Force Base.  The Board notes that the Veteran has never stated that he stood guard at, or patrolled near, the perimeter. Additionally, the available evidence does not show exactly where he was stationed or identify any specific duties or activities in which he engaged in Thailand that placed him in an area where exposure to herbicide agents occurred, other than his being momentarily at the perimeter after being ordered out of his barracks.  The Board finds that this brief moment in time does not rise to the level of exposure required that would warrant presumptive service connection, which is reserved for those veterans whose duties placed them on or near the perimeters of Thailand military bases on more frequent and extended bases.  Other than this one instance of his presence at or near the perimeter, the Veteran has not provided any other means of exposure to herbicide agents while serving in Thailand.

The Board finds the Veteran is not shown to have been exposed to an herbicide agent, including Agent Orange, while serving in Thailand, even considering his momentary presence at the perimeter of the base.  Hence, he is not entitled to consideration of his claims of service connection diabetes mellitus under the presumption provisions of 38 U.S.C. § 1116; 38 C.F.R. § 3.309(e). 

The Veteran has not provided any evidence to show that his disabilities are somehow otherwise related to his service or that he was otherwise exposed to herbicide agents during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  There is no indication in his postservice medical records that either his diabetes mellitus or thyroid nodules could be directly related to service.  The record does not show, nor is it alleged, that he served in or visited Vietnam, and it is not shown that he was exposed to herbicide agents elsewhere in service.  There is no competent evidence in the record that otherwise links his diabetes mellitus and thyroid nodules, both diagnosed decades after his discharge from service, to a disease, injury, or event in service.  In view of the foregoing, the preponderance of the evidence is against the claims of service connection for diabetes mellitus and thyroid nodules, and the appeal in these matters must be denied.






ORDER

Service connection for diabetes mellitus is denied.

Service connection for thyroid nodules is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


